             Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 1 of 17



 1

 2

 3

 4

 5

 6
                       IN THE UNITED STATES DISTRICT COURT
 7             FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8
     WILLIAM V. LANGFITT III, individually, and
 9   as executor of the Estate of the William V.
     Langfitt, IV, and PATRICIA E. LANGFITT,
10   individually,
                                                   No. ________________
11
     Plaintiffs,                                   1st AMENDED COMPLAINT
12   v.
                                                   JURY DEMAND
13   PIERCE COUNTY, COLBY EDWARDS and
     "JANE DOE" EDWARDS,
14
     Defendants.
15

16
             Plaintiffs, William V. Langfitt III, individually and as Personal
17
     Representative of the ESTATE OF WILLIAM V. LANGFITT IV, and Patricia E.
18
     Langfitt, by and through their attorneys, allege as follows:
19
                                          Introduction
20
             1.    William V. Langfitt IV (Billy) was a loved, creative, ambitious young
21
     man who was dedicated to his family and had high expectations for his future. Billy
22
     should be alive today.
23
             2.    Instead, Billy was shot and killed by Pierce County Sheriff Colby
24
     Edwards. At the time of his death, Billy was unarmed and seeking the assistance
25
     of Deputy Edwards. This was the Second person that Deputy Edwards had shot
26
     and killed within a 12-month timespan.
27


      COMPLAINT - 1                                                       JAMES BIBLE LAW GROUP
                                                                        14205 SE 36TH STREET SUITE 100
                                                                         Bellevue, Washington 98006
                                                                               T: 425-519-3675
            Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 2 of 17



 1
           3.        Deputy Edwards was operating under the reckless direction and
 2
     supervision of Defendant Pierce County at the time he shot and killed Billy.
 3
           4.        The Defendants had no legal reason to seize or use force against Billy.
 4
     Rather than seeking to assist Billy, who was clearly in need of help, Deputy
 5
     Edwards pulled out his firearm, pointed it at Billy and fired several shots at him.
 6
     Billy was unarmed.
 7
           5.        Billy experienced extreme fear and anxiety as a result of Deputy
 8
     Edwards pointing a firearm and then firing several shots at him.
 9
           6.        Billy experienced significant pain and suffering as a direct result of
10
     being shot repeatedly by Deputy Edwards. Billy had enough time to contemplate
11
     his death and the harsh reality that he would never see his mother, father or twin
12
     sister again.
13
           7.        Despite Deputy Edwards conduct, Pierce County has approved and
14
     ratified the Defendant deputies actions. That is because those actions were
15
     consistent with Pierce County policy, and they occurred because of Pierce County’s
16
     failure to adequately train, supervise, and discipline its deputies. Pierce County
17
     implicitly and overtly condones and defends deputies that shoot and kill unarmed
18
     individuals. Further, Pierce County repeatedly fails to discipline deputies who
19
     commit acts of excessive force especially when it involves the use of deadly force.
20
     Pierce County has failed to discipline any deputy for the use of deadly force that
21
     lead to the death of a person. Pierce County Deputies are aware that they are
22
     unlikely to receive any discipline from the county when they use deadly force
23
     against a human being. As a result, Pierce County is liable for the violation of
24
     Billy’s constitutional rights, and his unlawful death, as well.
25
           8.        Nothing can bring Billy back to his loving family, friends, and
26
     community. This action, brought under the United States Constitution and the laws
27


      COMPLAINT - 2                                                         JAMES BIBLE LAW GROUP
                                                                          14205 SE 36TH STREET SUITE 100
                                                                           Bellevue, Washington 98006
                                                                                 T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 3 of 17



 1
     of the State of Washington, nonetheless the plaintiffs seek some measure of justice
 2
     for the wrongful, unjustified actions of Pierce County and Pierce County Deputy
 3
     Colby Edwards. Billy’s parents are forever harmed by the wrongful death of Billy.
 4

 5                                         Parties

 6         9.     William V. Langfitt IV is the father of the late William V. Langfitt IV

 7   and the Personal Representative of his Estate.

 8         10.    Patricia Langfitt is the mother of the late William V. Langfitt IV.

 9         11.    William V. Langfitt IV (Billy) is the decedent who was shot and killed

10   by Defendant Pierce County Deputy Colby Edwards.

11         12.    Defendant Pierce County is a municipal corporation located in the

12   Western District of Washington. At all times material to this Complaint, all

13   individual Defendants named herein were agents of Pierce County, acting within

14   the scope of their employment, and under color of state law.

15         13.    Defendant Colby Edwards was at all times material to this Complaint

16   a Pierce County Sheriff’s Deputy.

17         14.    At all times relevant, Defendants were acting under color of law and as

18   agents of Pierce County.

19                                Jurisdiction and Venue

20         15.    This Court has jurisdiction over Plaintiffs’ federal claims pursuant to

21   28 U.S.C §§ 1331 and 1343.

22         16.    This Court has jurisdiction over Plaintiffs’ state law claims pursuant to

23   28 U.S.C. § 1367.

24         17.    Venue is appropriate in the Western District of Washington pursuant

25   to 28 U.S.C. § 1391 because at least some of the Defendants reside in this judicial

26   district and because the events and omissions giving rise to the claims alleged

27   herein occurred within the Western District of Washington.


     COMPLAINT - 3                                                      JAMES BIBLE LAW GROUP
                                                                      14205 SE 36TH STREET SUITE 100
                                                                       Bellevue, Washington 98006
                                                                             T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 4 of 17



 1

 2
                      The Unjustified Shooting of William V. Langfitt IV
 3
           18.    On March 16, 2018, Defendant Colby Edwards was working as a Pierce
 4
     County Sheriff’s Deputy.
 5
           19.    As part of Defendant Colby Edwards duties as a Pierce County Deputy,
 6
     he was required to patrol Pierce County and respond to scenes that he was
 7
     dispatched to.
 8
           20.    Deputy Edwards duties as a Pierce County Deputy included being
 9
     dispatched to and responding to scenes in which individuals were experiencing
10
     mental health episodes.
11
           21.    As a result, it was foreseeable that Deputy Edwards would be
12
     dispatched to assist those that were experiencing a mental health episode/s.
13
           22.    Pierce County failed to adequately train Deputy Edwards in assisting
14
     those that were experiencing some form of mental health issue.
15
           23.    Pierce County failed to provide Deputy Edwards with the necessary
16
     tools to assist in addressing a civilian that was experiencing a mental health issue.
17
           24.    On March 16, 2018, Naomi Powers, Billy Langfitt’s girlfriend, was
18
     attempting to get Billy mental health assistance.
19
           25.    In attempt to get assistance for Billy, Naomi dialed 911.
20
           26.    At the time that Naomi called the police, Billy had jumped out her car
21
     and was standing the street barefoot in a tee shirt and shorts.
22
           27.    Billy was not wearing any items where he could have concealed a
23
     weapon.
24
           28.    Naomi made it clear to 911 dispatchers that Billy did not possess any
25
     form of weapon when he was standing outside of her car.
26
27


     COMPLAINT - 4                                                       JAMES BIBLE LAW GROUP
                                                                       14205 SE 36TH STREET SUITE 100
                                                                        Bellevue, Washington 98006
                                                                              T: 425-519-3675
            Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 5 of 17



 1
           29.    Defendant Deputy Edwards arrived on the scene, flung his door open
 2
     and immediately drew his firearm.
 3
           30.    Defendant Deputy Edwards failed to close his door behind him.
 4
           31.    Defendant Deputy Edwards failed to secure his police vehicle.
 5
           32.    Defendant Deputy Edwards actually moved away from the driver side
 6
     door to his patrol car. As a result, nearly any person that was nearby could have
 7
     gained access to his patrol vehicle.
 8
           33.    Defendant Deputy Edwards had a duty to keep his patrol car secure
 9
     from potential intruders.
10
           34.    Defendant Deputy Edwards knew or should have known that he had
11
     been dispatched to assist a person that was having a mental health crisis.
12
           35.    Defendant Deputy Edwards, as a Pierce County Deputy, has a duty to
13
     respond to scenes that he is dispatched to.
14
           36.    Defendant Deputy Edwards has a duty to assist individuals that are
15
     experiencing mental health difficulties when he is dispatched to scenes involving
16
     individuals that are having mental health issues.
17
           37.    It is foreseeable that pointing a gun at an individual who is
18
     experiencing mental health trauma could unreasonably escalate a situation.
19
           38.    It is foreseeable that pointing a gun at an individual who is unarmed
20
     would cause significant anxiety for the person that has the gun pointed at them.
21
           39.    Defendant Deputy Edwards’s acts were unreasonable, negligent, and
22
     reckless; he failed to follow accepted police practices; and he unreasonably escalated
23
     the likelihood that the encounter would result in a use of unnecessary force.
24
           40.    Defendant Deputy Edwards further and unnecessarily escalated this
25
     incident by drawing his firearm and pointing it at Billy Langfitt who was unarmed.
26
           41.    Defendant Deputy did not use any words to de-escalate this situation.
27


      COMPLAINT - 5                                                     JAMES BIBLE LAW GROUP
                                                                      14205 SE 36TH STREET SUITE 100
                                                                       Bellevue, Washington 98006
                                                                             T: 425-519-3675
               Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 6 of 17



 1
               42.   Billy Langfitt was experiencing trauma and was afraid for his life.
 2
               43.   Billy Langfitt did not make any verbal or physical threats toward
 3
     Defendant Deputy Edwards.
 4
               44.   Billy Langfitt did not attempt to make physical contact with Defendant
 5
     Deputy Edwards,
 6
               45.   Billy Langfitt did not touch Defendant Deputy Edwards.
 7
               46.   At the time that Defendant Deputy Edwards shot Billy Langfitt, Billy
 8
     was unarmed.
 9
               47.   At the time that Defendant Deputy Edwards shot Billy Langfitt, Billy
10
     was NOT a danger to Deputy Edwards or others.
11
               48.   Billy Langfitt was unarmed when he approached Deputy Edward’s
12
     patrol car.
13
               49.   Rather than use less lethal force, Deputy Edwards chose to shoot Billy
14
     Langfitt repeatedly.
15
               50.   Prior to calling for emergency, Deputy Edwards rolled Billy Langfitt
16
     over and handcuffed him.
17
               51.   Naomi Powers witnessed the shooting death of Billy Langfitt.
18
               52.   Defendant Deputy Edwards was reckless and used excessive and
19
     unreasonable force. This decision was unreasonable, negligent, and reckless; he
20
     failed to follow accepted police practices; and he unreasonably escalated the
21
     likelihood that the encounter would result in a use of unnecessary force.
22
               53.   Rather than allowing the shooting death of Billy Langfitt to be
23
     investigated by an independent agency, Pierce County investigated this incident
24
     itself.
25
               54.   Pierce County Failed to adequately investigate the shooting death of
26
     Billy Langfitt and quickly ratified the actions of Defendant Deputy Edwards.
27


      COMPLAINT - 6                                                       JAMES BIBLE LAW GROUP
                                                                        14205 SE 36TH STREET SUITE 100
                                                                         Bellevue, Washington 98006
                                                                               T: 425-519-3675
              Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 7 of 17



 1
              55.   After the shooting, Defendants made false claims about Billy Langfitt
 2
     and sought to misrepresent what had actually occurred during this incident.
 3
              56.   Defendant’s sought to withhold evidence from the public by failing to
 4
     timely disclose documents that were subject to public disclosure. Many of the
 5
     documents that eventually were released via public disclosure were heavily
 6
     redacted by Pierce County.
 7
              57.   Defendants failed to preserve or accurately document the scene.
 8
              58.   Defendants failed to preserve or adequately test the physical evidence
 9
     that could help determine the circumstances of the shooting.
10
              59.   Defendants failed to create an accurate crime scene log.
11
              60.   Defendants’ accounts of the shooting were both internally inconsistent
12
     and inconsistent with the physical evidence.
13
              61.   Defendant Pierce County put out public statements minimizing the
14
     acts of Defendant Deputy Edwards and, at the same time, painted Billy in a
15
     negative light prior the completion of the investigation.
16
              62.   Defendant Pierce County has failed to equip its Deputies with body
17
     camera’s and in car dash cameras. As a result, Pierce County does not possess the
18
     ability to adequately monitor, supervise and evaluate the actions of it’s deputies and
19
     those people that it’s deputies interact with.
20
              63.   Billy Langfitt’s parents, William Langfitt III and Patricia Langfitt, will
21
     never forget learning the heartbreaking news that their son had been shot and
22
     killed by Deputy Edwards.
23
              64.   Billy’s parents are devastated to know that they have outlived their
24
     child.
25
              65.   Billy’s parents have thought about Billy every day since he was killed
26
     by Defendant Deputy Edwards.
27


      COMPLAINT - 7                                                       JAMES BIBLE LAW GROUP
                                                                        14205 SE 36TH STREET SUITE 100
                                                                         Bellevue, Washington 98006
                                                                               T: 425-519-3675
            Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 8 of 17



 1
            66.    Billy’s parents miss the care and support that Billy provided to them. They
 2
     wish they could hear his voice or give him a hug. There is an empty space at their dinner
 3
     table during the holidays. Billy’s parents looked forward to the possibility that Billy
 4
     would get married and have children in the future.
 5
                            Pierce County’s Responsibility for
 6
                      the Deadly Force Used Against Billy Langfitt IV
 7

 8          67.    Defendant Pierce County failed to adequately train and equip Deputy

 9   Edwards with the tools necessary to address issues related to unarmed individuals

10   that were in need of mental health assistance. Deputy Edwards clearly had

11   inadequate training as evidenced by the fact that Defendant Deputy Edwards

12   immediately drew his firearm when dealing with an unarmed person that was

13   having a mental health incident. At no point did Billy attempt to touch or harm

14   the deputy. Further, Deputy Edwards unreasonably left the door of his patrol car

15   open and unsecured when he got out of the vehicle and immediately drew his

16   weapon. Rather than using de-escalation tactics, Defendant Deputy Edwards

17   immediately went to deadly force. He shot and killed an unarmed person while

18   employed and working as a Pierce County Deputy. Deputy Edwards was working

19   within the scope and authority given to him as a law enforcement deputy when he

20   shot Billy Langfitt, who was unarmed. Pierce County quickly condoned, ratified

21   and attempted to absolve Defendant Deputy Edwards of any wrongdoing in relation

22   to the shooting death of Billy Langfitt.

23          68.    These actions were unreasonable, negligent, and reckless, and they

24   failed to follow accepted police standards. Pierce County is liable for these negligent

25   actions by its Deputy, which foreseeably resulted in the unreasonable use of deadly

26   force on an innocent person who was in need of help.

27


      COMPLAINT - 8                                                          JAMES BIBLE LAW GROUP
                                                                           14205 SE 36TH STREET SUITE 100
                                                                            Bellevue, Washington 98006
                                                                                  T: 425-519-3675
            Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 9 of 17



 1
           69.     Following the shooting, Pierce County failed to recognize that there
 2
     were a number of deficiencies with this incident, including:
 3
            a. There was no little to no training of Deputies in relation to dealing with
 4
                 individuals that were experiencing mental health issues;
 5
            b. No mental health professionals were dispatched to a scene that clearly
 6
                 involved an individual that was experiencing a mental health issue;
 7
            c. Pierce County does not have an adequate means of evaluating the actions
 8
                 and activities of its deputies because it has failed to equip its deputies
 9
                 with body cameras or in car dash cameras. Instead, Pierce County is
10
                 reliant upon the word of its deputies;
11
            d. Rather than having an independent agency evaluate and investigate the
12
                 shooting death of Billy Langfitt, Pierce County conducted its own
13
                 investigation;
14
            e. Defendant Deputy Edwards unnecessarily escalated the use of force to
15
                 deadly force;
16
            f. Command staff failed to adequately train and supervise Defendant
17
                 Deputy Edwards;
18
            g. Command staff failed to address issues pertaining to Deputy Edwards
19
                 leaving his vehicle unattended and unsecure.
20
            h. Ultimately, Pierce County failed to adequately address the fact that
21
                 Defendant Deputy Edwards shot and killed an unarmed person.
22
           70.     The myriad of failures described in the paragraphs above were due to,
23
     and were emblematic of, Pierce County’s inadequate and reckless policies,
24
     procedures, customs, and supervision regarding arrests for major crimes and the
25
     use of deadly force.
26
27


      COMPLAINT - 9                                                        JAMES BIBLE LAW GROUP
                                                                         14205 SE 36TH STREET SUITE 100
                                                                          Bellevue, Washington 98006
                                                                                T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 10 of 17



 1
            71.    Pierce County was deliberately indifferent to the fact that its
 2
     inadequate and reckless policies, procedures, customs and supervision would be the
 3
     moving force behind its deputies using unnecessary and unreasonable force.
 4
            72.    When conducting its official review of the shooting, Defendant Pierce
 5
     County has found the Defendant Deputy’s use of deadly force against an unarmed
 6
     Billy Langfitt was in accord with its policies, practices, and customs.
 7
            73.    Upon information and belief, none of the Defendants were subject to
 8
     any discipline as a result of their role in causing Billy’s unjustified and unnecessary
 9
     death or the violations of policy and reckless actions described above.
10
            74.    Pierce County’s ratification of the shooting continues, and its
11
     ratification and its failure to take corrective action reflects its deliberate
12
     indifference to the danger of constitutional violations and physical harm its policies
13
     and practices create.
14
            75.    Upon information and belief, Pierce County has not implemented any
15
     changes that would fix the flaws in the policies and customs described above.
16
            76.    Pierce County’s policymakers’ refusal to scrutinize the inconsistent
17
     statements of the Defendant Deputy and contrast that to the physical evidence is
18
     part and parcel of the County’s continued deliberate indifference to the risks created
19
     by its inadequate training, supervision, and discipline of sheriff’s deputies who use
20
     excessive force or foreseeably create situations likely to lead to great bodily harm,
21
     injury, or even death.
22
                                Plaintiffs’ Immense Damages
23
            77.    Billy Langfitt IV was 28 years old, and had a life expectancy for
24
     decades of vibrant living. Billy had a passion for life, a loved to work with his hands
25
     and enjoyed time with his family. He hoped to have children of his own some day.
26
27


      COMPLAINT - 10                                                        JAMES BIBLE LAW GROUP
                                                                          14205 SE 36TH STREET SUITE 100
                                                                           Bellevue, Washington 98006
                                                                                 T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 11 of 17



 1
           78.     Billy experienced unthinkable pain, suffering, and fear for the
 2
     imminent loss of his life. Billy continued to suffer before he passed away.
 3
           79.     As a result of the shooting and loss of their son, William Langfitt III
 4
     and Patricia Langfitt suffered injury to their parent child relationship Billy. They
 5
     have suffered, and continue to suffer, serious emotional harm as a result of
 6
     Defendants’ deliberate and reckless conduct.
 7
           80.     As a proximate result of the Defendants’ unlawful conduct described
 8
     above, Plaintiffs have incurred medical and funeral expenses, lost earnings and
 9
     earning capacity, suffered physical and emotional pain, suffering, and
10
     disfigurement, lost liberty, lost the enjoyment of life, and suffered other special and
11
     general damages.
12
                                Count I – Fourth Amendment
13
           81.      Each of the Paragraphs in this Complaint is incorporated as if
14
     restated fully herein.
15
           82.      As described in the preceding paragraphs, the Defendant Deputy’s
16
     actions toward Billy violated his constitutional rights guaranteed against state
17
     incursion by the Fourth and Fourteenth Amendments of the United States
18
     Constitution due to his unreasonable seizure of his person.
19
           83.      The misconduct described in this Count was objectively unreasonable
20
     and undertaken with willfulness and reckless indifference to the rights of others.
21
           84.      The conduct described in this Count was undertaken pursuant to the
22
     policies, practices, and customs of Pierce County, such that the County is liable in
23
     the following ways:
24
            a. The County, through its approval of the Defendant Deputies actions, has
25
                 ratified Deputy Edwards’ conduct and thereby showed that the
26
27


      COMPLAINT - 11                                                      JAMES BIBLE LAW GROUP
                                                                        14205 SE 36TH STREET SUITE 100
                                                                         Bellevue, Washington 98006
                                                                               T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 12 of 17



 1
                 Defendant Deputies acted pursuant to and in a manner consistent with
 2
                 the polices, customs, and practices of the County.
 3
            b. As a matter of both policy and practice, the County encouraged, and was
 4
                 thereby the moving force behind, the misconduct at issue here by failing
 5
                 to adequately train, supervise, control and discipline its deputies such
 6
                 that its failure to do so has manifested deliberate indifference;
 7
            c. As a matter of both policy and practice, Pierce County has facilitated the
 8
                 very type of misconduct at issue here by failing to adequately
 9
                 investigate, punish, and discipline prior instances of similar misconduct,
10
                 thereby foreseeably leading its deputies to believe their actions will
11
                 never be meaningfully scrutinized and, in that way, encouraging and
12
                 predictably resulting in unreasonable seizures uses of excessive force
13
                 such as those Plaintiffs complain of;
14
            d. Pierce County should be held liable for the unconstitutional actions of its
15
                 deputies engaged in as agents of the County, consistent with the common
16
                 law as understood in 1871.
17
           85.      As a result of Pierce County’s actions, policies and practices, and the
18
     unjustified and unreasonable conduct of the Defendant Deputies, Plaintiffs suffered
19
     injuries, including pain, suffering, emotional distress, death, and a host of other
20
     harms to be proved at trial.
21

22                                   Count III—State Law Claim
                                             Negligence
23
           86.      Each of the paragraphs of this Complaint is incorporated as if fully
24
     stated here.
25

26
27


      COMPLAINT - 12                                                      JAMES BIBLE LAW GROUP
                                                                        14205 SE 36TH STREET SUITE 100
                                                                         Bellevue, Washington 98006
                                                                               T: 425-519-3675
              Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 13 of 17



 1
              87.   Pierce County, through its deputies, owes a duty of care to persons
 2
     with whom they foreseeably interact with when they are dispatched to a particular
 3
     scene.
 4
              88.   Pierce County owed such a duty to Billy Langfitt III and the actions of
 5
     its agents and deputies breached that duty.
 6
              89.   This breach proximately caused Billy Langfitt III’s severe injury and
 7
     death, as described and alleged above.
 8
              90.   Pierce County is liable to the Estate of William V. Langfitt IV for the
 9
     negligent actions of its deputies which proximately caused him injury and death.
10
              91.   Pierce County is liable to Plaintiffs William Langfitt IV and Patricia
11
     Langfitt for the deliberately indifferent, reckless and negligent actions of its
12
     deputies which proximately caused injury to their child and destroyed their parent-
13
     child relationship.
14

15

16                                 Count IV—State Law Claim
                                        Wrongful Death
17
              92.     Each of the Paragraphs of this Complaint is incorporated as if fully
18
     stated herein.
19
              93.     All Defendants are liable for damages arising from their’ unlawful
20
     conduct that caused Billy Langfitt’s death in that Billy’s injuries and death were
21
     caused by the Defendant’ wrongful acts, neglect, carelessness, unskillfulness, or
22
     default by the Defendant Deputies and others acting as agents of Pierce County.
23
              94.     The Defendant’s actions as described in this Complaint were a
24
     substantial factor in bringing about Billy Langfitt’s death, and without those
25
     actions, the death of Billy would not have occurred.
26
27


      COMPLAINT - 13                                                      JAMES BIBLE LAW GROUP
                                                                        14205 SE 36TH STREET SUITE 100
                                                                         Bellevue, Washington 98006
                                                                               T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 14 of 17



 1
           95.        William Langfitt III and Patricia Langfitt have suffered destruction to
 2
     their parent child relationship, loss of companionship and mental anguish as a
 3
     result of the wrongful death of their son.
 4

 5                                 Count V—State Law Claim
                                          Survival
 6
           96.    Each of the Paragraphs of this Complaint is incorporated as if fully
 7
     stated herein.
 8
           97.    Plaintiff William Langfitt III is the legal representative authorized to
 9
     pursue these claims against Defendants.
10
           98.        Prior to his death, Billy Langfitt suffered serious personal injuries
11
     including but not limited to severe pain and emotional distress.
12
           99.        All Defendants are liable for these damages arising from the
13
     Defendants’ unlawful conduct that caused Billy severe pain and emotional distress
14
     in that Billy’s injuries were caused by the Defendants’ wrongful acts, deliberate
15
     indifference, recklessness, neglect, carelessness, unskillfulness, or default while
16
     acting as agents of Pierce County.
17
           100.       The Defendant Deputy Edwards’ actions as described in this
18
     Complaint were a substantial factor in bringing about the injuries described in this
19
     Count, and without those actions, these injuries would not have occurred.
20

21                                 Count VI—State Law Claim
                                       Indemnification
22
           101.       Each paragraph of this Complaint is incorporated as if restated fully
23
     herein.
24
           102.       In committing the acts alleged in the preceding paragraphs, the
25
     Defendant Deputies acted at all relevant times within the scope of their
26
     employment for Pierce County.
27


      COMPLAINT - 14                                                        JAMES BIBLE LAW GROUP
                                                                          14205 SE 36TH STREET SUITE 100
                                                                           Bellevue, Washington 98006
                                                                                 T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 15 of 17



 1
           103.    As a result, pursuant to State Law, Pierce County must indemnify the
 2
     Defendant Deputies for any judgment against them.
 3

 4                              Count VII—State Law Claim
                                         Outrage
 5
           104.    Each paragraph of this Complaint is incorporated as if restated fully
 6
     herein.
 7
           105.    Pierce County’s agents engaged in extreme and outrageous conduct
 8
     against Billy Langfitt, by immediately pointing a gun at an unarmed person
 9
     experiencing a mental health episode and then shooting him several times. Deputy
10
     Edwards made no attempt to peacefully address the needs of a person who was
11
     experiencing a mental health episode. This conduct caused Billy Langfitt severe
12
     emotional distress who was the recipient of the extreme and outrageous conduct.
13
                             Count VIII—Respondeat Superior
14
           106.    Each paragraph of this Complaint is incorporated as if restated fully
15
     herein.
16
           107.    In committing the acts alleged in the preceding paragraphs, the
17
     Defendant Deputy acted at all relevant times within the scope of his employment
18
     for Pierce County.
19
           108.    Defendant Pierce County, as principal, is liable for all torts committed
20
     by its agents. Pierce County, as principal, should also be liable for the
21
     constitutional violations committed by its deputies, pursuant to the common law as
22
     understood in 1871, and because by law and County ordinance it is wholly
23
     responsible for providing the defense of the individual Defendant Deputies and for
24
     indemnifying them against any judgment or verdict that may result.
25

26
27


      COMPLAINT - 15                                                     JAMES BIBLE LAW GROUP
                                                                       14205 SE 36TH STREET SUITE 100
                                                                        Bellevue, Washington 98006
                                                                              T: 425-519-3675
           Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 16 of 17



 1
         COUNT VIIII VIOLATION OF WASHINGTON STATE LAW AGAINST
 2
                                        DISCRIMINATION
 3

 4          109.   Per RCW 49.60.030, the defendants are liable to the
 5
     plaintiffs for violation of the plaintiffs' civil rights to the right to be free from
 6
     discrimination because of race, creed, color, national origin, sex, honorably
 7
     discharged veteran or military status, sexual orientation, or the presence of any
 8

 9   sensory, mental, or physical disability or the use of a trained dog guide or service

10   animal by a person with a disability is recognized as and declared to be a civil
11
     rights.
12

13             WHEREFORE, Plaintiffs respectfully requests that this Court enter

14   judgment in their favor and against Defendants PIERCE COUNTY and Colby

15   Edwards; award compensatory damages and attorneys’ fees, as well as punitive

16   damages against PIERCE COUNTY AND Colby Edwards; and enter any additional

17   relief this Court deems just and appropriate. Plaintiffs prays that should a

18   judgment be entered against PIERCE COUNTY that injunctive relief be entered so

19   that the policies, practices, and customs of the Department that led to the tragic

20   death of BILLY LANGFITT IV can be reformed and, hopefully, prevent further

21   damage to the community in the future.

22          DATED this 28th day of MAY, 2020.

23                                              JAMES BIBLE LAW GROUP
24

25
                                                By___/s/ James Bible________________
26                                                    James Bible, WSBA #33985
                                                      14205 Se 36th Street Suite 100
27
                                                      Bellevue, WA 98006

      COMPLAINT - 16                                                         JAMES BIBLE LAW GROUP
                                                                           14205 SE 36TH STREET SUITE 100
                                                                            Bellevue, Washington 98006
                                                                                  T: 425-519-3675
          Case 3:21-cv-05122-BHS Document 31-1 Filed 05/28/21 Page 17 of 17



 1                                           Telephone: 425-519-3675
                                             Email: James@biblelawgroup.com
 2
                                             Attorney for William Langfitt III,
 3                                           Patty Langfitt and the Estate of
                                             William Langfitt IV
 4
                                       VALDEZ LEHMAN, PLLC
 5

 6

 7                                     By __/s/ Jesse Valdez_____________________
                                             JESSE VALDEZ, WSBA # 35378
 8
                                             14205 SE 36th Street Suite 100
 9                                           Bellevue, WA 98006
                                             Email: jesse@valdezlehman.com
10                                           Attorney for William Langfitt III,
                                             Patty Langfitt and the Estate of
11
                                             William Langfitt IV
12

13                                     LOYAL LAW PLLC
14

15
                                       By__/s Errin Loyal_________________
16                                           Errin Loyal, WSBA #56672
17
                                             Email:
18                                           Attorney for William Langfitt III,
                                             Patty Langfitt and the Estate of
19                                           William Langfitt IV
20

21

22

23

24

25

26
27


     COMPLAINT - 17                                               JAMES BIBLE LAW GROUP
                                                                14205 SE 36TH STREET SUITE 100
                                                                 Bellevue, Washington 98006
                                                                       T: 425-519-3675
